Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-5 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator comprising a stator core and a winding wound around the stator core in wave winding, 
wherein the winding has an assembly of a plurality of covered wires, and an outer cover film that surrounds and covers the assembly and contains thermosetting resin, 
wherein the plurality of covered wires are eight covered wires located at eight positions arranged in three columns and three rows except for a center located at a second column and second row, 
wherein each of the plurality of covered wires has a conductor and an insulating film surrounding and covering the conductor, and 
wherein each of the plurality of covered wires has a wire width of 1.5 mm or less..
The special feature is the second limitation, which was added by amendment between the international filing and the US filing. The examiner points to (1) JP 2013-187076,A that covers the claim except the special feature added by amendment . (2) JP H-3 184214 teaches a circular pattern of 6 wires, where the space of teach 7th wire at the center is vacated.  
(1) is a special conductor for use in an electric motor (2) is a coated wire and is not found in the art for the electric motor stator art and further, it is not a pattern of 8 wires in three columns and three rows 
A combination of (1) and (2) would involve non-analogous art and (2) does not involve a winding of a stator, but a multi-connector wire or a pattern of wires of three columns and three rows, except for a center location located at a second column and second row.  The system of (2) is a way of fusing together twisted wires around a “something in the middle to make the outer parts harmonize.”  

    PNG
    media_image1.png
    145
    219
    media_image1.png
    Greyscale

invention (1) 
    PNG
    media_image2.png
    177
    210
    media_image2.png
    Greyscale

Further, some other items are missing from the combination including a winding wound around the stator core in wave winding, and wherein each of the plurality of covered wires has a wire width of 1.5 mm or less, and wherein the plurality of covered wires are eight covered wires located in eight positions arranged in three columns and three rows, except for a center located at a second column and second row (the more specific limitation, not taught by (2).  (2) teaches the core 15 is one material, while the surface layer 16 is a different material. Herein, for US practice have the obviousness rejection, based on a first reference and one or more intervening references that teach what the primary reference lacks and teach a rationale for making the modification. 
Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2--5 and 9-16 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 16, 2021